          Case 1:19-cv-10365-MKV Document 35 Filed 10/15/20 Page 1 of 2

                                                                 USDC SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC #:
                                                                 DATE FILED: 10/15/2020
 LANCE MILES FUNDERBURK,

                          Plaintiff,
                                                                   1:19-cv-10365 (MKV)
                     -against-
                                                                        ORDER
 C.O. “JOHN” BARIONNETTE (#7739) et al.,

                         Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        The Court is in receipt of a letter from Plaintiff regarding service on Defendant Appiah

[ECF #33]. Plaintiff correctly points out that in an Order dated December 5, 2019, Judge Carter

stated that the Court would issue a further order of service once: (1) Defendants provided

information about the identity of a medical provider who Plaintiff identified in his original

pleading only as Defendant Charles; and (2) Plaintiff filed an amended complaint with the full

name of the defendant in question [ECF #8]. Defendants provided information in response to

Judge Carter’s Valentin Order [ECF #20], and Plaintiff filed the First Amended Complaint

naming Defendant Charles Appiah [ECF #23]. However, the case was stayed when Plaintiff

filed the First Amended Complaint, and no order of service was issued at the time. The Court

thanks Plaintiff for bringing this oversight to its attention.

        Accordingly, the Court respectfully directs the Clerk of Court to issue a summons as to

Defendant Appiah. Plaintiff is directed to serve the summons and First Amended Complaint on

Defendant Appiah within 120 days of the issuance of the summons. Plaintiff is, of course, free to

serve Defendant Appiah in fewer than 120 days. However, if within those 120 days, Plaintiff has

not either served Defendant Appiah or requested an extension of time to do so, the Court may




                                                   1
         Case 1:19-cv-10365-MKV Document 35 Filed 10/15/20 Page 2 of 2




dismiss the claims against Defendant Appiah under Rules 4 and 41 of the Federal Rules of Civil

Procedure for failure to prosecute.

       To allow time for Plaintiff to serve Defendant Appiah and for Defendant Appiah to

answer, IT IS HEREBY ORDERED that the Initial Pretrial Conference that was scheduled to

take place on October 29, 2020 is adjourned sine die. The Court will promptly reschedule the

Initial Pretrial Conference once Defendant Appiah responds to the First Amended Complaint.

       The Court will mail a copy of this Order to Plaintiff.

SO ORDERED.
                                                     _________________________________
Date: October 15, 2020                               MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge




                                                2
